In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 17, 1996, as (1) granted the plaintiffs motion to reargue the defendant’s prior motion for summary judgment, (2) vacated a prior order of the same court, dated May 6, 1996, granting that motion, (3) denied the defendant’s motion for summary judgment, and (4) reinstated the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
There are issues of fact which preclude the granting of summary judgment (see, Allein v Niagara Frontier Servs., 209 AD2d 926; Phillips v United Artists Communications, 201 AD2d 634; cf., Kennedy v Wegmans Food Mkts., 90 NY2d 923). Miller, J. P., Pizzuto, Altman and Goldstein, JJ., concur.